


EXECUTION COPY

 

Exhibit 10.3

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is entered into effective
as of May 31, 2007 (the “Fifth Amendment Date”), by and between TRANSWESTERN
BROADREACH WTC, LLC, a Delaware limited liability company (“Landlord”), and
KODIAK OIL & GAS (USA) INC., a Colorado corporation (“Tenant”).

 

RECITALS:

 

A.          WHEREAS, Brookfield Denver Inc., a Colorado corporation (“Original
Lessor”), as lesser, and CP Resources, Inc. (“Original Lessee”), as lessee,
entered into that certain Lease of Office Space dated May 27, 1997, as amended
and assigned by Original Lessee to Tenant by that certain Assumption and First
Amendment of Lease dated June 22, 2004, as further amended by that certain
Second Amendment of Lease dated May 27, 2005, as further amended by that certain
Letter Agreement dated June 15, 2005, as further amended by that certain Third
Amendment of Lease dated September 26, 2005 and as further amended by that
certain Fourth Amendment to Lease dated February 14, 2007 (as amended and
assigned, the “Lease”), relating to the leasing of certain premises (the
“Current Premises”) commonly known as Suite 250, consisting of approximately
8,933 rentable square feet of space in the building located at 1625 Broadway,
Denver, Colorado 80202 (the “Building”), and being more particularly described
in the Lease;

 

B.           WHEREAS, Landlord is Original Lessor’s successor-in-interest under
the Lease; and

 

C.           WHEREAS, Landlord and Tenant desire (i) to provide for the leasing
of the 1st Expansion Premises (as defined below) for the term specified herein,
(ii) to establish the term of the Lease as to the 1st Expansion Premises, (iii)
to establish the Annual Rent for the 1st Expansion Premises and (iv) to provide
other amendments of the Lease, all subject and pursuant to the terms and
conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant agree as follows:

 

AGREEMENT:

 

1.             Lease of the 1st Expansion Premises.

 

1.1           Lease of the 1st Expansion Premises. On the 1st Expansion Premises
Commencement Date (as defined below), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, those certain premises consisting of
approximately 2,018 rentable square feet of space, commonly known as Suite 220,
in the Building and being more particularly depicted on Exhibit “A” attached
hereto and incorporated herein (the “1st Expansion Premises”).

 

1.2           Condition of the 1st Expansion Premises. Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the 1st Expansion Premises or the Building or with
respect to the suitability of any part of the same for the conduct of Tenant’s
business. The taking of possession of the 1st Expansion Premises by Tenant shall
conclusively establish that the 1st Expansion Premises and the Building were at
such time in a good and sanitary order, condition and repair acceptable to
Tenant. Tenant shall be conclusively deemed to have accepted the 1st Expansion
Premises “AS IS” in the condition existing on the date Tenant first takes
possession, and to have waived all claims relating to the condition of the
1st Expansion Premises. Except as expressly set forth in Section 2 below,
Landlord shall not have any obligation to construct or install any improvements
or alterations, or to pay for any such construction or installation, in or on
the lst Expansion Premises or the Current Premises.

 

2.             Tenant Improvements; The 1st Expansion Premises Commencement
Date.

 

 

1

--------------------------------------------------------------------------------


 

 

2.1           Tenant Improvements.

 

(a)           Tenant Improvement Allowance; Tenant Improvements. Landlord shall
provide to Tenant an improvement allowance (the “Tenant Improvement Allowance”)
in an amount not to exceed $50,450.00 (based upon $25.00 per rentable square
foot in the 1st Expansion Premises) for contribution solely toward the cost of
the design, engineering and construction of real property improvements within
the 1st Expansion Premises (collectively, the “Tenant Improvements”) based on a
mutually agreed upon space plan (the “Space Plan”) and in accordance with the
terms and conditions of the Lease, including, without limitation, the
construction procedures set forth therein. Landlord shall coordinate and
contract for the Tenant improvements pursuant to the Space Plan; provided,
however, that Tenant shall be responsible for any costs in excess of the Tenant
Improvement Allowance (collectively, “Excess Costs”). Prior to the commencement
of any work, Tenant shall be required to sign a tenant authorization form
(“TAF”) no later than five (5) business days after Tenant receives the TAF,
acknowledging responsibility for the Excess Costs. Tenant shall be responsible
for the payment of such Excess Costs within thirty (30) days of invoice from
Landlord. In the event that Tenant fails to make a payment within such 30-day
period, Landlord may elect to cease work on the 1st Expansion Premises until
such payment is made.

 

(b)           Landlord’s Entry Rights. To the extent that preparation for and
performance of the Tenant improvements requires access, work or construction
within or through the 1st Expansion Premises and/or the Current Premises,
Landlord and Landlord’s representative and contractors shall have the right to
enter the 1st Expansion Premises and the Current Premises at all times to
perform such work, and Tenant agrees that such entry and work shall not
constitute an eviction of Tenant in whole or in part and that all Rent due and
payable by Tenant under the Lease shall in no way be abated or reduced by reason
of inconvenience, annoyance, disturbance or injury to business of Tenant due to
such access, work, construction or otherwise. Tenant shall cooperate with
Landlord and Landlord’s contractors to allow such work and shall move Tenant’s
trade fixtures, furnishings and equipment as requested by Landlord or Landlord’s
contractors.

 

(c)           Construction Management Fee. In consideration of Landlord’s
coordination and supervision of the Tenant Improvements, Landlord shall be
entitled to deduct from the Tenant Improvement Allowance a construction
management fee payable to Landlord in an amount equal to three percent (3%) of
the total cost of the Tenant Improvements.

 

(d)           Limitations. If the Tenant Improvement Allowance exceeds the costs
of the Tenant Improvements, then Landlord shall retain such excess and shall
have no obligation or liability to Tenant with respect to such excess. In no
event shall the Tenant Improvement Allowance include any costs of procuring or
installing any trade fixtures, equipment, furniture, furnishings, telephone
equipment, cabling for any of the foregoing or other personal property
(collectively, “Personal Property”), and the cost of such Personal Property
shall be paid by Tenant. Notwithstanding anything in the Lease or this Fifth
Amendment to the contrary, Landlord shall have no obligation to provide or
disburse all or any portion of the Tenant Improvement Allowance so long as an
Event of Default is continuing under the Lease.

 

(e)           The 1st Expansion Premises Optional Landlord Advance. So long as
no Event of Default has occurred or is then occurring under the Lease, Landlord
shall, if requested by Tenant In accordance with this Section 2.1(e), advance
Tenant (the “1st Expansion Premises Optional Landlord Advance”) up to $20,180.00
(based upon $10.00 per rentable square foot space in the 1st Expansion
Premises), which lst Expansion Premises Optional Landlord Advance may be used by
Tenant towards any Excess Costs relating to the Tenant Improvements. Landlord
shall deliver all or any portion of the 1st Expansion Premises Optional Landlord
Advance to Tenant within thirty (30) days after Tenant’s written request. Tenant
must make its request for the 1st Expansion Premises Optional Landlord Advance
on or before December 31, 2007. If Tenant fails to request all or any portion of
the 1st Expansion Premises Optional Landlord Advance on or before December 31,
2007, Landlord shall have no obligation to provide the 1st Expansion Premises
Optional Landlord Advance to Tenant. Tenant shall reimburse Landlord, as Rent,
for that portion of the 1st Expansion Premises Optional Landlord Advance paid to
Tenant, together

 

2

--------------------------------------------------------------------------------


 

with interest at nine percent (9%) per annum, in equal monthly installments
throughout the 1st Expansion Premises Term (as defined below). Notwithstanding
anything in this Fifth Amendment to the contrary, the entire unpaid balance of
the 1st Expansion Premises Optional Landlord Advance paid to Tenant, together
with all unpaid interest accrued thereon, shall be due and payable to Landlord
on the expiration or earlier termination of the Lease. The obligation to repay
the lst Expansion Premises Optional Landlord Advance shall survive the
expiration or earlier termination of the Lease.

 

2.2           Estimated Completion Date.  It is anticipated that the 1st
Expansion Premises shall be “ready for occupancy” (meaning substantial
completion of the Tenant Improvements by Landlord as evidenced by a certificate
of the architect or other representative of Landlord in charge of supervising
completion of the 1st Expansion Premises and the issuance of a temporary or
permanent certificate of occupancy by appropriate governmental officials for the
lst Expansion Premises) on August 1, 2007 (the “Estimated Completion Date”).

 

2.3           The lst Expansion Premises Commencement Date.  The “1st Expansion
Premises Commencement Date” shall be the actual date the 1st Expansion Premises
are ready for occupancy.

 

3.             Term.

 

3.1           The lst Expansion Premises Term.  The term of the Lease for the
1st Expansion Premises (the “1st Expansion Premises Term”) shall commence at
12:01 a.m. on the 1st Expansion Premises Commencement Date, and shall terminate
at 11:59 p.m. on June 30, 2012 (the “Expiration Date”), unless sooner terminated
pursuant to the Lease.

 

3.2           Co-Terminous Terms.  The current term for the Current Premises and
the 1st Expansion Premises Term for the 1st Expansion Premises are both
scheduled to expire on the Expiration Date, unless sooner terminated pursuant to
the Lease.

 

3.3           Failure to Deliver Possession;  Tenant Delays. Notwithstanding
anything in this Fifth Amendment to the contrary, Landlord shall have no
responsibility or liability if the 1st Expansion Premises are not completed by
the Estimated Completion Date and the postponement of the lst Expansion Premises
Commencement Date and the commencement of Tenant’s obligation to pay Rent as to
the 1st Expansion Premises (but not as to the Current Premises) shall be in full
settlement of all claims which Tenant may otherwise have by reason of the
1st Expansion Premises not being ready for occupancy by the Estimated Completion
Date. If the 1st Expansion Premises are not ready for occupancy on the Estimated
Completion Date (or the later date contemplated herein) as a result of Tenant
Delays, then the 1st Expansion Premises Commencement Date shall be the date the
1st Expansion Premises would have been ready for occupancy but for Tenant Delays
as reasonably determined by Landlord’s architect, and the 1st Expansion Premises
Term and all of Tenant’s obligations hereunder will be measured from that date.

 

3.4           Commencement Date Memorandum. Promptly following the 1st Expansion
Premises Commencement Date, Landlord and Tenant shall execute a commencement
date memorandum, in the form of Exhibit “B” attached hereto (the “Commencement
Date Memorandum”), acknowledging that Tenant has accepted possession of the
1st Expansion Premises, and reciting the exact 1st Expansion Premises
Commencement Date. The failure by either party, or both parties, to execute the
Commencement Date Memorandum shall not affect the rights or obligations of
either party hereunder. The Commencement Date Memorandum, when so executed and
delivered, shall be deemed to be a part of the Lease.

 

4.             Rent and Other Terms.

 

4.1           Annual Rent.

 

(a)           For the Current Premises. Tenant shall continue to pay Rent,
including, without limitation, Annual Rent, as to the Current Premises pursuant
to the terms and conditions of the Lease.

 

3

--------------------------------------------------------------------------------


 

(b)           For the 1st Expansion Premises. In addition to Rent payable under
the Lease for the Current Premises, Tenant shall pay Annual Rent for the
1st Expansion Premises, accruing on and after the lst Expansion Premises
Commencement Date and monthly thereafter, as Annual Rent for the 1st Expansion
Premises Term, as follows:

 

Period of the 1st Expansion Premises Term

 

Annual Rate per
Rentable Square
Foot

 

Annual Rent

 

Monthly
Installment of
Annual Rent

 

 

 

 

 

 

 

 

 

The 1st Expansion Premises Free Rent

 

$

-0-

 

$

-0-

 

$

-0-

 

Period (as defined below)

 

 

 

 

 

 

 

.

 

 

 

 

 

 

 

The expiration of the 1st Expansion

 

$

17.00

 

$

34,305.96

 

$

2,858.83

 

Premises Free Rent Period – April 30,

 

 

 

 

 

 

 

2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

May 1, 2008 – April 30, 2009

 

$

17.50

 

$

35,315.04

 

$

2,942.92

 

May 1, 2009 – April 30, 2010

 

$

18.00

 

$

36,324.00

 

$

3,027.00

 

May 1, 2010 – April 30, 2011

 

$

19.00

 

$

38,342.04

 

$

3,195.17

 

May 1, 2011 – June 30, 2012

 

$

20.00

 

$

40,359.96

 

$

3,363.33

 

 

4.2           Occupancy Costs.

 

(a)           For the Current Premises.  Tenant shall continue to pay, as
additional rent, Tenant’s share of Occupancy Costs as to the Current Premises
pursuant to the terms and conditions of the Lease.

 

(b)           For the 1st Expansion Premises. Beginning on the 1st Expansion
Premises Commencement Date and continuing throughout the 1st Expansion Premises
Term, Tenant shall pay, in addition to Tenant’s share of Occupancy Costs for the
Current Premises, Tenant’s share of Occupancy Costs, as additional rent, with
respect to the 1st Expansion Premises. Occupancy Costs for the 1st Expansion
Premises are estimated to be $8.45 per rentable square foot for calendar year
2007.

 

4.3           The 1st Expansion Premises Free Rent Period. Tenant’s obligation
to pay Annual Rent and Occupancy Costs shall be abated solely for the
1st Expansion Premises (but not as to the Current Premises) during the first two
(2) months of the 1st Expansion Premises Term, commencing as of the
1st Expansion Premises Commencement Date and ending on and including the date
which is sixty (60) days after the 1st Expansion Premises Commencement Date (the
“1st Expansion Premises Free Rent Period”). Such abatement shall apply to Annual
Rent and Occupancy Costs payable under the Lease solely for the 1st Expansion
Premises (but not as to the Current Premises) during the 1st Expansion Premises
Free Rent Period. Annual Rent and Occupancy Costs for any calendar month in
which the lst Expansion Premises Free Rent Period expires shall be prorated
based upon a thirty (30) day month, and all such Annual Rent and Occupancy Costs
shall be due and payable for the actual days that elapse during the remainder of
the month in which the 1st Expansion Premises Free Rent Period expires. The
abatement of Annual Rent and Occupancy Costs described above is expressly
conditioned on Tenant’s performance of all of its obligations and
responsibilities under the Lease throughout the 1st Expansion Premises Term; and
the amount of the abated Annual Rent and Occupancy Costs is based in part on the
amount of Rent due under the Lease for the 1st Expansion Premises Term. If
Tenant breaches the Lease and such default results in a termination of the
Lease, then Tenant shall pay to Landlord on the date of such termination, in
addition to all other amounts and damages to which Landlord is entitled, the
amount of Annual Rent and Occupancy Costs which would otherwise have been due
and payable during the lst Expansion Premises Free Rent Period (based upon the
monthly Rent due during the month immediately following the 1st Expansion
Premises Free Rent Period).

 

4

--------------------------------------------------------------------------------


 

4.4           Tenant’s Covenant to Pay Rent.  Tenant agrees to pay to Landlord
at Landlord’s Rent Address, or to such other persons, or at such other places
designated by Landlord, without any prior demand therefor in immediately
available funds and without any deduction or offset whatsoever, Annual Rent,
Occupancy Costs, additional rent and all other amounts due under the Lease
during the lst Expansion Premises Term (collectively, “Rent”). Annual Rent shall
be paid monthly in advance on the first day of each month of the 1st Expansion
Premises Term, except that the first Installment of Annual Rent with respect to
the 1st Expansion Premises shall be paid by Tenant to Landlord on the 1st
Expansion Premises Commencement Date. Annual Rent shall be prorated for partial
months within the lst Expansion Premises Term. Unpaid Rent shall bear interest
at the default rate (set forth in Section 19.01 of the Lease) from the date due
until paid. Tenant’s covenant to pay Rent shall be independent of every other
covenant in the Lease.

 

5.             Lease Security.

 

5.1           Additional Cash Security Deposit.  Landlord and Tenant acknowledge
and agree that Landlord is currently holding a $18,938.00 security deposit (the
“Current Cash Deposit”), pursuant to the Lease. Concurrently with the execution
of this Fifth Amendment, Tenant shall deposit an additional security deposit in
an amount equal to $5,000.00 (the “Additional Cash Deposit” and, together with
the Current Cash Deposit, collectively, the (“Cash Security Deposit”), Landlord
shall retain the Cash Security Deposit pursuant to the Lease for the performance
of all of Tenant’s obligations under the Lease, as amended hereby, during the
1st Expansion Premises Term. The provisions of Section 26.14 of the Lease shall
continue to apply to the Cash Security Deposit at all times during the
1st Expansion Premises Term.

 

5.2           Letter of Credit Deposit.  Landlord and Tenant acknowledge and
agree that Landlord is currently holding a $69,797.00 letter of credit (the
“Letter of Credit Deposit”), pursuant to the Lease. Landlord shall continue to
retain the Letter of Credit Deposit pursuant to the Lease for the performance of
all of Tenant’s obligations under the Lease, as amended hereby, during the 1st
Expansion Premises Term.

 

6.             Additional Parking Space.  During the lst Expansion Premises
Term, in addition to any other parking spaces to which Tenant is entitled under
the Lease, Tenant shall have the right, on a non-exclusive basis, to use one (1)
additional unassigned, unreserved parking space in the 15th & Tremont parking
garage (the “Additional Parking Space”) for parking at the prevailing rates,
currently $160 per month for each unreserved parking space in the 15th & Tremont
parking garage. The prevailing rates mean base rates being charged from time to
time by Landlord or its parking operator to other tenants for similar parking
rights without consideration of any discounts. Tenant must elect to use the
Additional Parking Space on or before the 1st Expansion Premises Commencement
Date. If Tenant fails to timely make such election, Landlord shall be free to
lease or re-lease the Additional Parking Space from time to time to anyone to
whom Landlord desires on any terms Landlord desires. Tenant’s use of the
Additional Parking Space shall be subject to the terms and conditions of the
Lease, including, without limitation, Landlord’s parking rules and regulations
promulgated thereunder.

 

7.             Option to Renew.  Tenant’s one (1) option to extend the Lease as
to the Current Premises for one (1) additional term of five (5) years, as set
forth in Section 8 of the Fourth Amendment to the Lease, shall apply, mutatis
mutandis, as to the 1st Expansion Premises.

 

8.             The Premises: The Term.

 

8.1           The Premises. From and after the 1st Expansion Premises
Commencement Date, the Lease is amended such that all references in the Lease to
the “Premises” shall be deemed to include reference to the 1st Expansion
Premises. The Current Premises, together with the 1st Expansion Premises,
consists of approximately 10,951 rentable square feet of space in the Building.

 

5

--------------------------------------------------------------------------------

 

8.2      The Term. From and after the 1st Expansion Premises Commencement Date,
all references in the Lease to the “term” (or any variation thereof) shall be
deemed to include reference to the 1st Expansion Premises Term.

 

9.             Brokerage. Tenant represents and warrants to Landlord that it has
dealt only Colliers, Bennett & Kahnweller (“Tenant’s Broker”), as Tenant’s
exclusive agent, and Transwestern Commercial Services, LLC (“Landlord’s Broker,”
and together with Tenant’s Broker, collectively, the “Brokers”), as Landlord’s
exclusive agent, in the negotiation of this Fifth Amendment. Landlord shall make
payment of the brokerage fee due to the Brokers pursuant to and in accordance
with a separate agreement with the Brokers. Tenant hereby agrees to indemnify
and hold the indemnitees harmless of and from any and all damages, losses, costs
or expenses (including, without limitation, all attorneys’ fees and
disbursements) by reason of any claim of or liability to any other broker or
other person claiming through Tenant and arising out of or in connection with
the negotiation, execution and delivery of this Fifth Amendment.

 

10.          General provisions.

 

10.1         Full force and effect. Except as amended by this Fifth Amendment,
the Lease as modified herein remains in full force and effect and is hereby
ratified by Landlord and Tenant. In the event of any conflict between the Lease
and this Fifth Amendment, the terms and conditions of this Fifth Amendment shall
control.

 

10.2         Capitalized terms. Capitalized terms not defined herein shall have
the same meaning as set forth in the Lease.

 

10.3         Successors and assigns. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.

 

10.4         Entire agreement. The Lease, as amended by this Fifth Amendment,
contains the entire agreement of Landlord and Tenant with respect to the subject
matter hereof, and may not be amended or modified except by an instrument
executed in writing by Landlord and Tenant.

 

10.5         Power and authority. Except as provided herein, Tenant has not
assigned or transferred any interest in the Lease and has full power and
authority to execute this Fifth Amendment.

 

10.6         Counterparts. This Fifth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.7         Facsimile signatures. This Fifth Amendment may be executed by
facsimile signatures which shall be binding as originals on the parties hereto.

 

10.8         Attorneys’ fees. In the event of litigation arising out of or in
connection with this Fifth Amendment, the prevailing party shall be awarded
reasonable attorneys’ fees, costs and expenses.

 

10.9         Governing Law. This Fifth Amendment shall be governed by and
construed in accordance with the laws of the State of Colorado.

 

10.10       No Option. The submission of this document for examination and
review does not constitute an option, an offer to lease space in the Building or
an agreement to lease. This document shall have no binding effect on the parties
unless and until executed by both Landlord and Tenant and will be effective only
upon Landlord’s execution of the same.

 

[Signature page follows]

 

[The remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifth Amendment to be
executed as of the Fifth Amendment Date.

 

LANDLORD:

 

TRANSWESTERN BROADREACH WTC, LLC,

a Delaware limited liability company

 

 

By:

Transwestern World Trade Center, L.L.C.,

 

its member

 

 

By:

Transwestern Investment Company, L.L.C.,

 

its authorized agent

 

 

 

By:

/s/ Scott A Tausk

 

 

Name:

Scott A. Tausk

 

 

Title:

Managing Director

 

 

 

By:

BRCP WTC Denver I, LLC,

 

a Delaware limited liability company,

 

its Member

 

 

By:

BRCP Realty, L. P. I,

 

a Delaware limited partnership,

 

its Member

 

 

By:

BRCP Gen-Par, LLC,

 

a Delaware limited liability company,

 

its General Partner

 

 

 

 

 

By:

/s/ Eli Khouri

 

 

Name:

Eli Khouri

 

 

Title:

Managing Director

 

 

TENANT:

 

KODIAK OIL & GAS (USA) INC.,

a Colorado corporation

 

By:

/s/ Lynn A Peterson

 

Name:

Lynn A Peterson

 

Title:

President

 

 

 

SIGNATURE PAGE

 

FIFTH AMENDMENT TO LEASE
1625 BROADWAY, SUITES 220 & 250

(KODIAK OIL & GAS (USA), INC.)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

THE 1ST EXPANSION PREMISES
(1625 Broadway, Suite 220)

 

[attached]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

COMMENCEMENT DATE MEMORANDUM

 

TRANSWESTERN BROADREACH WTC, LLC, a Delaware limited liability company
(“Landlord”), and KODIAK OIL & GAS (USA) INC., a Colorado corporation
(“Tenant”), have entered into a certain Fifth Amendment to Lease dated as of
May 31, 2007 (the “Fifth Amendment”). Landlord and Tenant are parties to the
certain Office Space dated May 27, 1997, as amended by that certain Assumption
and First Amendment of Lease dated June 22, 2004, as further amended by that
certain Second Amendment of Lease dated May 27, 2005, as further amended by that
certain Letter Agreement dated June 15, 2005, as further amended by that certain
Third Amendment of Lease dated September 26, 2005, as further amended by that
certain Fourth Amendment to Lease dated February 14, 2007, and as further
amended by the Fifth Amendment (as amended, the “Lease”).

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the 1st Expansion
Premises Commencement Date as provided for in Section 3.4 of the Fifth
Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and contained in the Lease, Landlord and Tenant agree as
follows:

 

1.             Unless otherwise defined herein, all capitalized terms shall have
the same meaning ascribed to

them in the Lease.

 

2.             The 1st Expansion Premises Commencement Date is              ,
2007.

 

3.             Tenant hereby confirms and certifies the following:

 

(a)           That it has accepted possession of the 1st Expansion Premises
pursuant to the terms of the Lease;

 

(b)           That the 1st Expansion Premises are ready for occupancy;

 

(c)           That the rentable area of the 1st Expansion Premises is          ;
and

 

(d)           That the Lease is in full force and effect.

 

4.             Except as expressly modified hereby, all terms and provisions of
the Lease are hereby ratified and

confirmed and shall remain in full force and effect and binding on the parties
hereto.

 

5.             The Lease and this Commencement Date Memorandum contain all of
the terms, covenants,

conditions and agreements between the Landlord and the Tenant relating to the
subject matter herein. No prior other agreements or understandings pertaining to
such matters are valid or of any force and effect.

 

TENANT:

LANDLORD:

 

 

KODIAK OIL & GAS (USA) INC.,

TRANSWESTERN BROADREACH WTC, LLC,

a Colorado corporation

a Delaware limited liability company

 

 

By:

Transwestern Property Company Southwest,

 

L.P. d/b/a Transwestern

 

its authorized manager

By:

/s/ Lynn A Peterson

 

By:

 

 

Name:

Lynn A. Peterson

 

Name:

 

 

Title:

President

 

Title:

 

 

 

2

--------------------------------------------------------------------------------

 
